Exhibit 10.11(a)

EMPLOYMENT AGREEMENT

AMENDMENT

WHEREAS, by letter dated August 29, 2001, Cabot Oil & Gas Corporation (the
“Company”) made an offer of employment to Mr. Dan O. Dinges (“Employee”) to
serve as President and Chief Operating Officer of the Company and, having
accepted this offer of employment, Employee endorsed such letter by affixing his
signature thereto on September 17, 2001; and

WHEREAS, such letter sets forth the terms of the compensation and benefits
arrangement applicable to Employee’s service with the Company and constitutes a
binding agreement (the “Agreement”) between the Company and Employee; and

WHEREAS, the Company and Employee now desire to amend the Agreement to reflect
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, and the related regulations and guidance thereunder (collectively,
“Section 409A”) and to provide for the treatment of certain equity awards in a
manner consistent with the Company’s current practices;

NOW, THEREFORE, the Company and Employee hereby amend the Agreement, effective
as of December 31, 2008, as follows:

1. The second sentence of the first paragraph of the fifth bullet point in the
Agreement is amending by deleting clause (i) thereof and replacing it with a new
clause (i), as follows:

“(i) a lump-sum cash payment equal to the sum of (a) two times your base salary
and (b) two times your annual target bonus; provided, however, that such payment
shall be made on the 15th business day following the date of your termination of
employment unless you are treated by the Company as a specified employee within
the meaning of Section 409A on the date of your termination, in which case the
payment of this amount shall be made on the 15th business day following the
earlier of (i) the expiration of six months from the date of your termination of
employment or (ii) your death;”.

2. The second sentence of the first paragraph of the fifth bullet point in the
Agreement is amended by adding at the end of the sentence the following:

“(v) full vesting of all of your performance shares at 100% payout, to be
settled as provided in the applicable award documents and (vi) full vesting of
all your stock appreciation right (“SAR”) awards from the Company.”



--------------------------------------------------------------------------------

3. The third sentence of the first paragraph of the fifth bullet point in the
Agreement is amended by deleting the sentence and replacing it with the
following:

“The stock options and the SARs will continue to be exercisable until the
earlier of (a) the third anniversary of the date of your termination or (b) the
date on which the stock option or SAR would have expired had you remained an
employee.”

4. The third sentence of the sole paragraph of the tenth bullet point in said
Agreement is deleted in its entirety and the following new sentences are added
at the end of such paragraph, as follows:

“Ownership of any such club membership shall transfer to you, with the Company
paying all expenses associated with the transfer, on the 15th business day
following the date on which you have completed seven years of employment with
the Company, or, if applicable, on the 15th business day following your
termination of employment for any reason; provided, however, that if you are
treated by the Company as a Specified Employee within the meaning of
Section 409A on the date of your termination, such transfer shall be made on the
15th business day following the expiration of six months from the date of your
termination of employment.”

5. The second sentence of the eleventh bullet point in said Agreement is deleted
and is replaced in its entirety, as follows:

“In the event of a Change in Control of the Company (as such term is defined in
the Change in Control Agreement), you shall receive the more generous of the
benefits provided to you under the terms of (a) this Agreement or (b) the Change
in Control Agreement, as determined on a benefit-by-benefit basis.”

6. Two new bullet points are added after the last bullet point in the Agreement,
as follows:

 

  •  

“All reimbursements pursuant to this Agreement shall be made in accordance with
Treasury Regulation §1.409A-3(i)(1)(v) such that the reimbursements will be
deemed payable at a specified time or on a fixed schedule relative to a
permissible payment event. Specifically, the amounts reimbursed under this
Agreement during the Executive’s taxable year may not affect the amounts
reimbursed in any other taxable year (except that total reimbursements may be
limited by a lifetime maximum under a group health plan), the reimbursement of
an eligible expense shall be made on or before the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred, and
the right to reimbursement is not subject to liquidation or exchange for another
benefit.”

 

  •  

“It is intended that the terms of your compensation arrangement, as set forth in
this letter, shall satisfy the requirements of Code Section 409A and that the
Agreement be operated in a manner consistent with such requirements to the
extent applicable. This Agreement shall not be amended or terminated in a manner
that would cause the Agreement or any amounts payable under the



--------------------------------------------------------------------------------

 

Agreement to fail to comply with the requirements of Section 409A, to the extent
applicable, and, further, the provisions of any purported amendment or
termination that may reasonably be expected to result in such non-compliance
shall be of no further force or effect with respect to the Agreement.”

IN WITNESS WHEREOF, the parties have executed this Amendment on this 17th day of
December, but effective as of December 31, 2008.

 

EMPLOYEE     CABOT OIL & GAS CORPORATION

/s/ Dan O. Dinges

   

/s/ William P. Vititoe

Dan O. Dinges     By:   William P. Vititoe     Title:   Director and
Compensation Committee Chairman